DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered. 
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,516,645 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning:
 	Regarding claim 1, by omitting utilization of the switch fabric and feature of the cluster MAC address, and further interpreting the broadcasting of the address resolution reply as generic data transmission, claim 12 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claim 1 of the instant application.
 	Regarding claim 2, by the same omissions and interpretation, claim 13 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claim 2 of the instant application.

 	Regarding claim 4, by the same omissions and interpretation, claim 15 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claim 4 of the instant application.
 	Regarding claim 5, by the same omissions and interpretation, claim 16 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claim 5 of the instant application.
 	Regarding claim 6, by the same omissions and interpretation, claim 12 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claim 6 of the instant application.
 	Regarding claim 7, by the same omissions and interpretation, claim 17 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claim 7 of the instant application.
 	Regarding claims 8-14, by the same omissions and interpretation, claims 1-6 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claims 8-14 of the instant application.
 	Regarding claims 15-20, by the same omissions and interpretation, claims 7-11 of the U.S. Patent No. 10,516,645 B2 is directed to substantially same invention as claims 15-20 of the instant application.
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zvi et al. in U.S. Patent No. 7,631,100 B2, hereinafter referred to as Ben-Zvi, in view of Bollay et al. in U.S. Patent No. 7,046,666 B1, hereinafter referred to as Bollay, and Brownell et al. in U.S. Patent No. 7,231,430 B2, hereinafter referred to as Brownell.
 	Referring to claim 1, Ben-Zvi discloses a method of address resolution in a communication system, comprising: receiving an address resolution request from one of a plurality of communication devices of the communication system (step 502 in FIG. 5, the responding host receives an address discovery request from the initiating host); replacing an address in the address resolution request by a cluster address for reply to the storage system as a single identity prior to transmitting the address resolution request to one or more external network devices differing from the plurality of storage nodes (col. 10, line 27 to col. 11, line 3, col. 13, lines 9-25, wherein the multicast address is replaced by a unicast cluster address within the ARP source MAC address field before sending the address discovery request); generating an address resolution reply (step 506 in FIG. 5, the responding host generates an address discovery response); replacing an address for the replaced address in the address resolution reply (step 508 in FIG. 5, the responding host replaces cluster physical address and dedicated physical target address); and transmitting the address resolution reply to the one of the plurality of communication devices (step 510 in FIG. 5, the initiating host receives the address discovery   response). 	

 	Bollay, for example, from the similar field of endeavor, teaches these conventional features (abstract, col. 4, lines 21-61, col. 12, line 40 to col. 14, line 41, FIGs. 1, 4A & 4B).  It would have been obvious to one of ordinary skill in the art to incorporate these well known features into the method of Ben-Zvi, to provide conventional inter-communication between network segments (instead of intra-communication) and data broadcasting, to further enhance the system capability and performance.
 	Ben-Zvi in view of Bollay also fail to disclose that the communication system being a storage system that comprises a plurality of storage nodes, which is also well known in the art and commonly adopted by one of ordinary skill in the art to implement to provide a conventional storage area network (SAN) environment.  
 	Brownell, for example, also from the similar field of endeavor, teaches such conventional storage area network (SAN) that comprises a plurality of storage nodes (col. 2, line 65 to col. 2, line 47, FIG. 1).  It would have been obvious to one of ordinary skill in the art to incorporate conventional storage area network (SAN) environment in the method of Ben-Zvi in view of Bollay to further enhance the system adaptability.

 	Referring to claim 15, claim 15 is rejected for substantially same reason as claim 1, except claim 15 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes and a switch fabric) and the replacement of the addresses is associated with MAC addresses, which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zvi, in view of Bollay and Brownell, as applied to claims 1, 8 and 15 above, and further in view of Fung in U.S. Patent No. 9,917,794 B2.
 	Referring to claim 2, Ben-Zvi, in view of Bollay and Brownell fail to disclose further steps of intercepting the address resolution request, to replace a MAC address, and intercepting the address resolution reply, to replace the address for transmission to each of the plurality of storage nodes and distribute the address resolution reply to each of the plurality of storage nodes and not load balance the address resolution reply, both of which are also well known in the art and commonly applied in communications field for packet redirection purpose.  
 	Fung, for example, also from the similar field of endeavor, teaches the same feature of providing a switch fabric to intercept the address resolution request for source address substitution and to intercept the address resolution reply for destination address substitution (col. 2, line 24 to col. 3, line 17).  It would have been obvious to one of ordinary skill in the art to implement such feature into the method of Ben-Zvi, in view of Bollay and Brownell to provide conventional packet redirection routing to further enhance the data packet routing/exchange efficiency.

 	Referring to claim 16, claim 16 is rejected for substantially same reason as claim 2, except claim 16 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes and a switch fabric) and the replacement of the addresses is associated with MAC addresses, which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zvi, in view of Bollay and Brownell, as applied to claims 1, 8 and 15 above, and further in view of Moreno et al. in U.S. Patent No. 9,363,225 B2, hereinafter referred to as Moreno.
 	Referring to claim 3, Ben-Zvi in view of Bollay and Brownell fail to disclose further step of populating an address resolution cache responsive to receiving the transmitted address resolution reply, which is also well known in the art and commonly applied in communications fields for providing MAC-to-IP mapping advertising.  
 	Moreno, for example, also from the similar field of endeavor, teaches the same feature of populating an address resolution cache responsive to receiving the transmitted address resolution reply (col. 7, line 52 to col. 8, line 30, and FIG. 3).  It would have been obvious to one of ordinary skill in the art to implement such feature into the method of Ben-Zvi, in view of Bollay and Brownell to provide MAC-to-IP mapping advertising to further enhance the system routing efficiency.
 	Referring to claim 10, claim 10 is rejected for substantially same reason as claim 3, except claim 10 is in an apparatus claim format (i.e. a storage device that comprises a plurality of 
 	Referring to claim 17, claim 17 is rejected for substantially same reason as claim 3, except claim 17 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes and a switch fabric) and the replacement of the addresses is associated with MAC addresses, which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zvi, in view of Bollay and Brownell, as applied to claims 1, 8 and 15 above, and further in view of Jain et al. in U.S. Patent No. 9,042,272 B2, hereinafter referred to as Jain.
 	Referring to claims 4 and 5, Bollay in view of Ben-Zvi fail to disclose that the address resolution request is an ARP (address resolution protocol) request according to IPv4 (Internet Protocol version 4); and the address resolution reply is an ARP reply according to IPv4 as in claim 4 or the address resolution request is an NDP (neighbor discovery protocol) solicitation according to IPv6 (Internet Protocol version 6); and the address resolution reply is an NDP advertisement according to IPv6 as in claim 5, both of which are also well known in the art and commonly used in communications field for providing conventional data formats for the packet routing, which is operated under ARP (address resolution protocol) or NDP (neighbor discovery protocol).  
 	Jain, for example, from the similar field of endeavor, teaches the same features of having the address resolution request is an ARP (address resolution protocol) request according to IPv4 (Internet Protocol version 4); and the address resolution reply is an ARP reply or the address resolution request is an NDP (neighbor discovery protocol) solicitation according to IPv6 (Internet Protocol version 6); and the address resolution reply is an NDP advertisement 
 	Referring to claims 11 and 12, claims 11 and 12 are rejected for substantially same reasons as claims 4 and 5, except each claim is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes), which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
 	Referring to claim 18, claim 18 is rejected for substantially same reason as combination of claims 4 and 5, except claim 18 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes and a switch fabric) and the replacement of the addresses is associated with MAC addresses, which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zvi, in view of Bollay and Brownell, as applied to claims 1, 8 and 15 above, and further in view of Talaat et al. in Pub. No. US 2005/0021797 A1, hereinafter referred to as Talaat.
  	Referring to claim 6, Zvi, in view of Bollay and Brownell disclose the feature of broadcasting the address resolution reply (col. 4, lines 21-61, col. 12, line 40 to col. 14, line 41 in Bollay), but fail to disclose a plurality of chassis, wherein the plurality of nodes spans the plurality of chassis, which is also well known system commonly used in Storage Area Network (SAN) environment.  

  	Referring to claim 13, claim 13 is rejected for substantially same reason as claim 6, except claim 13 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes), which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
  	Referring to claim 19, claim 19 is rejected for substantially same reason as claim 6, except claim 19 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes and a switch fabric) and the replacement of the addresses is associated with MAC addresses, which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zvi, in view of Bollay and Brownell, as applied to claims 1, 8 and 15 above, and further in view of Kompella in U.S. Patent No. 9,419,892 B2, hereinafter referred to as Kompella.
 	Referring to claim 7, Ben-Zvi, in view of Bollay and Brownell fail to disclose further step of load balancing received network packets that do not include address resolution replies, across the plurality of nodes, which is also well known in the art and commonly applied in communications field for providing data flow control.  

 	Referring to claim 14, claim 14 is rejected for substantially same reason as claim 7, except claim 14 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes), which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
 	Referring to claim 20, claim 20 is rejected for substantially same reason as claim 7, except claim 20 is in an apparatus claim format (i.e. a storage device that comprises a plurality of storage nodes and a switch fabric) and the replacement of the addresses is associated with MAC addresses, which is also taught by the combination of Ben-Zvi in view of Bollay and Brownell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Lecourtier et al., Glover et al. ‘491 & ‘958, Kim et al., Weber et al. ‘901 & ‘092 are additionally cited to show the common feature of storage network/system comprises storage or server cluster similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465